Opinion filed August 16, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-12-00164-CV
                                         __________

                 HARVEY LEROY SOSSAMON, III, Appellant
                                V.
                TEXAS DEPARTMENT OF CRIMINAL JUSTICE
               EMPLOYEE WILLIAM BARDIN ET AL., Appellees


                           On Appeal from the 259th District Court
                                   Jones County, Texas
                               Trial Court Cause No. 022178


                            MEMORANDUM OPINION
       Harvey Leroy Sossamon, III, appellant, has filed in this court a pro se notice of appeal
from any adverse orders dismissing this case or otherwise affecting his ability to take pre-suit
depositions. We notified appellant by letter dated June 15, 2012, that it did not appear to this
court that a final, appealable order had been entered by the trial court, and we requested that
appellant respond and show grounds to continue this appeal. Appellant filed an appropriate
response. However, based upon our review of the clerk’s record filed in this cause, we dismiss
the appeal because there is no final, appealable order.
       As authorized by TEX. R. CIV. P. 202, appellant filed a petition to take written question
depositions to investigate potential claims that he anticipated filing based upon alleged violations
of his right to freely exercise his religion. See TEX. CIV. PRAC. & REM. CODE ANN. ch. 110
(West 2011). In his petition, appellant requested permission to take the depositions of several
employees of the Texas Department of Criminal Justice (TDCJ) who work at the French M.
Robertson Unit where appellant is incarcerated. Appellant subsequently requested that the trial
court designate TDCJ employee William Bardin as the deposition officer.             The trial court
originally entered orders granting appellant’s requests. However, the trial court subsequently
reconsidered its previous orders and entered an order, the one from which appellant appeals,
denying appellant’s requests. We note that, contrary to appellant’s assertion, the trial court did
not enter an order of “dismissal.”
       Unless specifically authorized by statute, appeals may be taken only from final
judgments.    Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). A ruling on a Rule 202 petition
constitutes a final, appealable order only if the petition seeks discovery from a third party against
whom a suit is not contemplated, but a Rule 202 ruling is interlocutory and does not constitute a
final, appealable order if discovery is sought from a person against whom litigation is either
pending or contemplated. Thomas v. Fitzgerald, 166 S.W.3d 746 (Tex. App.—Waco 2005, no
pet.). In his petition, appellant indicated, among other things, that the TDCJ employees that he
sought to depose “have created and established a form of government sponsored and appointed
and approved religion in violation of the Establishment Clause,” that “the deponents are in
defiance against the Legislature’s proscription against appointing convict supervisors and
religious rulers inside of the prison,” and that “the deponents are not discharging their duties and
obligations under the TRFRA to use the least restrictive means available.” It is clear from
appellant’s Rule 202 petition that he contemplated litigation against the deponents.
Consequently, the trial court’s order denying appellant’s request under Rule 202 is not a final,
appealable order. See id. Nor is the trial court’s denial of appellant’s request to designate Bardin
as the deposition officer a final, appealable order. Because no final, appealable order has been
entered in this case, we lack jurisdiction and dismiss this appeal. See TEX. R. APP. P. 42.3.
       Accordingly, the appeal is dismissed for want of jurisdiction.


August 16, 2012                                               PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.


                                                 2